In an action to recover damages for the death of plaintiff’s intestate caused by drowning in the defendant’s swimming pool, judgment entered on the verdict of a jury in favor of plaintiff reversed on the law, with costs, and the complaint dismissed on the law, with costs. The evidence is insufficient to warrant an inference of negligence causing the accident. (Maher v. Madison Square Garden Corp., 242 N. Y. 506; Curdo v. City of New York, 275 id. 20.) Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.